Citation Nr: 1814727	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-34 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for skin cancer, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune, North Carolina.

2. Entitlement to service connection for colon cancer, to include as due to herbicide exposure and/or to contaminated water at Camp Lejeune, North Carolina.

3. Entitlement to service connection for a thyroid condition, to include as due to herbicide exposure and/or exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1, 1968 to September 30, 1988, including service at Camp Lejeune.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, KY.  Jurisdiction was subsequently transferred to the RO in Portland, Oregon.

The issues of entitlement to service connection for skin cancer and entitlement to service connection for a thyroid condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

 Resolving all doubt in favor of the Veteran, the Veteran's colon cancer was due to exposure to contaminants in the water supply at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for colon cancer have been met.  38 U.S.C. §§1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for colon cancer.  Specifically, he contends that he developed colon cancer as a result of drinking contaminated water at Camp Lejeune.  Alternatively, he contends that he developed colon cancer as a result of exposure to herbicides, including Agent Orange, during service.

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b) (2012); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, the Veteran's post-service records confirm a current diagnosis of colon cancer.  The Veteran's service records confirm service at Camp Lejeune and the RO thus presumed exposure to contaminants in the water supply at Camp Lejeune in a June 2017 rating decision.  However, colon cancer itself is not a disease presumed by regulation to be causally related to exposure to contaminated water at Camp Lejeune.  Therefore, in order to establish service connection, the Veteran must show that colon cancer was in fact, directly and causally linked to exposure to contaminants in the water supply.

In this regard, the evidence of record includes a July 2017 private opinion from Kathleen Finley, MSN, FNP-BC, which concluded that the Veteran's colon cancer was caused by his exposure to solvents at Camp Lejeune.  She reasoned that the solvents were in the drinking water, the Veteran had no family history of any relative having cancer, and the solvents can cause many types of cancer including colon cancer.   

The Board acknowledges that the evidence of record also includes a February 2014 VA examination report in which the examiner opined that the Veteran's colon cancer was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, the Board finds the July 2017 private opinion highly probative.  The opinion was based on a review of the Veteran's medical history and longstanding treatment of the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433   (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

In light of the positive and negative evidence of record, including the private opinion linking the Veteran's colon cancer to his active service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's colon cancer is related to service.  Accordingly, resolving all doubt in his favor, service connection for colon cancer is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

ORDER

Service connection for colon cancer is granted.


REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the issues of entitlement to service connection for skin cancer and entitlement to service connection for a thyroid condition.

The Veteran seeks service connection for skin cancer and a thyroid condition.  Specifically, he contends that he developed skin cancer and a thyroid condition as a result of exposure to herbicides, including Agent Orange, during service.  Alternately, he contends that he developed skin cancer and a thyroid condition as a result of drinking contaminated water at Camp Lejeune.

Addressing herbicide exposure, the Veteran's Benefits Administration Manual M21-1 (M21-1 MR) provides a procedure for verifying exposure to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a. This procedure requires: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

The Board acknowledges that the RO issued a formal finding of inability to verify herbicide exposure in a February 2011 Memorandum.  However, it does not appear these steps are in compliance with the aforementioned M21-1 provisions.  Specifically it does not appear that the Veteran's detailed description of exposure was furnished to C&P for confirmation, or that a review of the DOD inventory of herbicide operations was requested. 

In light of the above, the Board finds that a remand is required to conduct additional development regarding the Veteran's account of in-service herbicide exposure outside of Vietnam and/or contact with heavy equipment contaminated with Agent Orange that is consistent with the M21-1 procedures.

The Board also acknowledges that in July 2017 statements, two private clinicians stated that the Veteran was exposed to Agent Orange, which contributed to his subsequent development of skin cancer and a thyroid condition.  However, these notations of in-service exposure to Agent Orange are the reporting by the Veteran of his asserted history of exposure to herbicide agents.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the July 2017 statements are not competent evidence of in-service exposure to herbicide agents.

Addressing the Veteran's claim regarding exposure to contaminated drinking water at Camp Lejeune, hypothyroidism is not a condition which is presumed to have been caused by exposure to contaminants in the water supply at Camp Lejeune.  However, apart from the presumptive conditions, the Veteran can establish service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).  As previously mentioned, the Veteran's service records confirm service at Camp Lejeune and the RO conceded exposure to contaminants in the water supply at Camp Lejeune in a June 2017 rating decision.  The Veteran's post-service medical records confirm a diagnosis of hypothyroidism.  To date the Veteran has not been afforded a VA examination regarding his contention that he has a thyroid condition related to service.  Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met, and that the Veteran should be afforded an initial VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Ensure that the Veteran's complete military personnel records are available.  Once those procedures have been completed, complete the procedures provided in the Veteran's Benefits Administration Manual Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a, for verification of any herbicide exposure claimed by the Veteran, to include his contention that he was exposed to herbicides, including Agent Orange, while stationed in Okinawa, and/or working on heavy equipment.  In particular, send a request to the C&P service and to the JSRRC for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals at Okinawa as alleged during his period of service, in accordance with the instructions set forth in the M21-1 MR. All documentation sent and received regarding this request must be associated with the claims file.

3. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's thyroid condition. The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran has a thyroid condition that had its onset in service, or within one year of his separation from service, or is otherwise related to service.  The examiner is asked to specifically discuss the Veteran's contention that he was exposed to herbicides including Agent Orange and contaminated drinking water at Camp Lejeune.  The examiner is asked to note that the VA has conceded that the Veteran was exposed to contaminated drinking water at Camp Lejeune. 

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

4. After completing any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


